    Case 20-00154-ELG           Doc 28      Filed 12/11/20 Entered 12/11/20 16:52:23               Desc Notice
                                            of Hearing Page 1 of 1
NTCHRG (02/03)




                                           United States Bankruptcy Court for
                                               the District of Columbia
                                        E. Barrett Prettyman U. S. Courthouse
                                          333 Constitution Ave, NW #1225
                                               Washington, DC 20001
                                                    (202) 354−3280
                                                www.dcb.uscourts.gov


In Re                                                                                   Case No. 20−00154−ELG
Walter Leroy Peacock
Debtor                                                                                  Chapter 11




                                              NOTICE OF HEARING

                                             ====================

   NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable Elizabeth L. Gunn, United States
Bankruptcy Judge for the District of Columbia, in the above−referenced case on the following date and time:

DATE: 1/13/2021

TIME: 10:30 AM

LOCATION: via Zoom

   The following matter(s) will be considered and acted upon at the time:

at the request of the Court, the status hearing scheduled for 12/16/2020 is continued to 1/13/2021 at 10:30 AM.

The hearing will be via Zoom videoconference. The meeting information can be obtained by emailing Courtroom
Deputy Aimee Mathewes at aimee_mathewes@dcb.uscourts.gov.


Dated: 12/11/20                                            For the Court:
                                                           Angela D. Caesar
                                                           BY: am
